PER CURIAM.
Edith Broida appeals a final judgment in probate. Two of the issues raised by this appeal were the subject of earlier orders in probate which were appealed to, and affirmed by, this court. Broida v. Smith, 529 So.2d 700 (Fla. 3d DCA 1988) (mem.) (affirming order striking petition for approval of family settlement and petition for revocation of probate). With regard to the other points on appeal, appellant has demonstrated no reversible error. See In re: Estate of Lunga, 360 So.2d 109, 111-12 (Fla. 3d DCA), cert. denied, 366 So.2d 882, 883 (Fla.1978); In re: Estate of Ryecheck, 323 So.2d 51, 52 (Fla. 3d DCA 1975); see also Applegate v. Barnett Bank, 377 So.2d 1150 (Fla.1979). In all respects the final judgment is affirmed.